


Exhibit (10.22)


Kodak Executive Protection Plan
Effective Date:  December 23, 2010
As Amended:  December 21, 2010
Exhibits A, B, C, D, E








Eastman Kodak Company Executive Protection Plan
 
Article                                                                                                                                                                  
  Page
 
ARTICLE I.                 PURPOSE AND EFFECTIVE
DATE                                                                              
1
ARTICLE II.         
      DEFINITIONS                                                                                    
                               1
ARTICLE III.         
     ELIGIBILITY                                                                                           
                          9
ARTICLE IV.               PAYMENTS UPON TERMINATION OF
EMPLOYMENT                                     10
ARTICLE V.                FULL SETTLEMENT; NO
MITIGATION                                                                  14
ARTICLE VI.               REIMBURSEMENT OF
EXPENSES                                                                    
      14
ARTICLE
VII.             ADMINISTRATION                                                                                                 
     15
ARTICLE
VIII.            MISCELLANEOUS                                                                                                        15
 
Exhibit A                      Tier 1
Employees                                                                                                             18   
Exhibit B                      Tier 2
Employees                                                                                                            
19
Exhibit C                      Tier 3
Employees                                                                                                             20
Exhibit D                      Intentionally
Omitted                                                                                                      21
Exhibit E                      Intentionally
Omitted                                                                                                       22



 
 

--------------------------------------------------------------------------------

 



 ARTICLE I.  PURPOSE AND EFFECTIVE DATE


1.1           Purpose


The purpose of the Eastman Kodak Company Executive Protection Plan is to secure
the continued services of certain executives of the Eastman Kodak Company and
its subsidiaries and their continued dedication to their duties in the event of
any threat or occurrence of a Change in Control (as defined in Section 2.5).


This Plan is intended to comply with Section 409A of the Code, and all
provisions herein shall be interpreted and administered accordingly.  Without
limitation of the foregoing, this Plan will be interpreted and administered in
accordance with Eastman Kodak Company’s Policy Regarding Section 409A Compliance
with respect to benefits subject to Code section 409A.


1.2           Effective Date


The Plan originally became effective December 9, 1999.  The Plan was amended
effective January 1, 2009, to adopt changes that enable the Plan to comply with
Section 409A of the Code.  The Plan was further amended effective December 23,
2010, to eliminate the excise tax gross-up and to make certain other changes.


 
ARTICLE II.  DEFINITIONS


2.1           Base Salary


"Base Salary" means the highest annual rate of base salary payable by the
Company to a Participant during the 12-month period immediately prior to the
Participant's Date of Termination.


2.2           Board


"Board" means the Board of Directors of Kodak or, in the event of a transaction
described in Section 2.5(c), the Board of Directors of the "Parent Company," as
defined in clause (1)(y) of such section.


2.3           Bonus Amount


"Bonus Amount" means the Participant's target bonus under the applicable Company
annual incentive compensation plan for the year in which the Date of Termination
occurs or, if greater, for the year in which the Change in Control occurs.

 
1

--------------------------------------------------------------------------------

 



2.4           Cause


"Cause" means:


 
(a)
for Tier 1 Employees (1) the willful and continued failure of the Participant to
perform substantially the Participant's duties with the Company (other than any
such failure resulting from the Participant's incapacity due to physical or
mental illness) after a written demand for substantial performance is delivered
to the Participant by the Board which specifically identifies the manner in
which the Board believes that the Participant has not substantially performed
the Participant's duties, or (2) the willful engaging by the Participant in
illegal conduct or gross misconduct which is demonstrably and materially
injurious to the Company or its affiliates. For purposes of this paragraph, no
act or failure to act by the Participant shall be considered "willful" unless
done or omitted to be done by the Participant in bad faith and without
reasonable belief that the Participant's action or omission was in the best
interests of the Company or its affiliates. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for Kodak shall be conclusively presumed to be done,
or omitted to be done, by the Participant in good faith and in the best
interests of the Company. Cause shall not exist with respect to Tier 1 Employees
who were Kodak's "named executive officers" (as defined in Item 402(a) of
Regulation S-K under the Securities Exchange Act of 1934 (the "Act")) for the
last fiscal year of Kodak prior to a Change in Control unless and until Kodak
has delivered to the Participant a copy of a resolution duly adopted by
three-quarters (3/4) of the entire Board (excluding the Participant if the
Participant is a Board member) at a meeting of the Board called and held for
such purpose (after reasonable notice to the Participant and an opportunity for
the Participant, together with counsel, to be heard before the Board), finding
that in the good faith opinion of the Board an event set forth in clauses (1) or
(2) has occurred and specifying the particulars thereof in detail; and



 
(b)
for Tier 2 and Tier 3 Employees (1) the willful and continued failure of the
Participant to perform substantially the Participant's duties with the Company
(other than any such failure resulting from the Participant's incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered to the Participant by the Company which specifically identifies the
manner in which the Company believes that the Participant has not substantially
performed the Participant's duties, or (2) the willful engaging by the
Participant in illegal conduct or gross misconduct which is demonstrably and
materially injurious to the Company or its affiliates. For purpose of this
paragraph, no act or failure to act by the Participant shall be considered
"willful" unless done or omitted to be done by the Participant in bad faith and



 
 
2

--------------------------------------------------------------------------------

 

without reasonable belief that the Participant's action or omission was in the
best interests of the Company or its affiliates. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for Kodak shall be conclusively presumed to be
done, or omitted to be done, by the Participant in good faith and in the best
interests of the Company.


2.5           Change In Control


"Change in Control" means the occurrence of any one of the following events:


 
(a)
individuals who, on December 9, 1999, constitute the Board (the "Incumbent
Directors") cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to December 9, 1999,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of Kodak in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of Kodak as a result of an actual or
threatened election contest (as described in Rule 14a-11 under the Act)
("Election Contest") or any other actual or threatened solicitation of proxies
or consents by or on behalf of any "person" (as such term is defined in Section
3(a)(9) of the Act) other than the Board ("Proxy Contest"), including by reason
of any agreement intended to avoid or settle any Election Contest or Proxy
Contest, shall be deemed to be an Incumbent Director;



 
(b)
any person is or becomes a "beneficial owner" (as defined in Rule 13d-3 under
the Act), directly or indirectly, of securities of Kodak representing 25% or
more of the combined voting power of Kodak's then outstanding securities
eligible to vote for the election of the Board (the "Company Voting
Securities"); provided, however, that the event described in this paragraph (b)
shall not be deemed to be a Change in Control by virtue of any of the following
acquisitions: (1) by Kodak or any Subsidiary, (2) by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any of its
affiliates, or (3) by any underwriter temporarily holding securities pursuant to
an offering of such securities;



 
(c)
the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving Kodak or any of its Subsidiaries that
requires the approval of Kodak's shareholders, whether for such transaction or
the issuance of securities in the transaction (a "Reorganization"), or sale or
other disposition of all or substantially all of


 
3

--------------------------------------------------------------------------------

 

Kodak's assets to an entity that is not an affiliate of Kodak (a "Sale"), unless
immediately following such Reorganization or Sale: (1) more than 60% of the
total voting power of (x) the corporation resulting from such Reorganization or
Sale (the "Surviving Company"), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Company (the
"Parent Company"), is represented by Company Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Reorganization or Sale, (2) no person (other than any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Company or the
Parent Company), is or becomes the beneficial owner, directly or indirectly, of
25% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Company (or, if there is no Parent
Company, the Surviving Company) and (3) at least a majority of the members of
the board of directors of the Parent Company (or, if there is no Parent Company,
the Surviving Company) following the consummation of the Reorganization or Sale
were Incumbent Directors at the time of the Board's approval of the execution of
the initial agreement providing for such Reorganization or Sale (any
Reorganization or Sale which satisfies all of the criteria specified in (1), (2)
and (3) above shall be deemed to be a "Non-Qualifying Transaction"); or


 
(d)
the shareholders of Kodak approve a plan of complete liquidation or dissolution
of Kodak.



Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 25% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by Kodak which reduces the number of Company Voting Securities
outstanding; provided that if after such acquisition by Kodak such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control shall then occur.


For purposes of Sections 3.2, 4.2 and 8.7, the Plan will be required to
determine whether a Change in Control also qualifies as a “change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation"

 
4

--------------------------------------------------------------------------------

 

within the meaning of Sections 1.409A-3(a)(5) and 1.409A-3(i)(5) of the Treasury
Regulations.


2.6           Code


“Code” means the Internal Revenue Code of 1986, as amended.


2.7           Committee


"Committee" means the Executive Compensation and Development Committee of the
Board or other Board committee appointed by the Board.


2.8           Company


"Company" means Kodak and the Subsidiaries.


2.9           Date of Termination


"Date of Termination" means the date on which the Participant's employment with
the Participant's Employer terminates.  The termination of employment must
qualify as a “separation from service” within the meaning of Code section 409A
(taking into account section 1.409A-1(h) of the Treasury Regulations and other
guidance of general applicability issued thereunder), administered in accordance
with Eastman Kodak Company’s Policy Regarding Section 409A Compliance, provided
that this Plan shall utilize a more-than-50% common control standard as
permitted by the Treasury regulations rather than the 80% rule normally applied
under the Policy.


2.10           Employee


"Employee" means a regular, full-time employee in wage grade 48 or above or the
equivalent thereof of an Employer.


2.11           Employer


"Employer" means Kodak or any Subsidiary that is participating in this Plan
pursuant to Section 8.1.


2.12           Good Reason


"Good Reason" means:

 
5

--------------------------------------------------------------------------------

 

(a)           for Tier 1 Employees, the occurrence of any of the following
events within the two-year period following a Change in Control without the
Participant's express written consent:


 
(1)
the assignment of, or change in, the duties or responsibilities of the
Participant that are not comparable in any adverse respect with the
Participant's duties or responsibilities immediately prior to such Change in
Control, other than a change in the Participant's titles or reporting
relationship;



 
(2)
a reduction in the Participant's Total Remuneration as in effect immediately
prior to such Change in Control or as the same may be increased from time to
time thereafter;



 
(3)
a material reduction in the perquisites and fringe benefits provided to the
Participant immediately prior to the Change in Control or as the same may be
increased from time to time thereafter;



 
(4)
the failure of a successor to assume the terms, conditions and obligations of
this Plan in accordance with Section 8.3; or



 
(5)
an amendment or termination of the Plan not permitted pursuant to Section 8.2.



An isolated, insubstantial and inadvertent action taken in good faith and which
is remedied by the Company within seven (7) days after receipt of written notice
thereof given by the Participant to the Company shall not constitute Good
Reason. The Participant's right to terminate employment for Good Reason shall
not be affected by the Participant's incapacities due to mental or physical
illness and the Participant's continued employment shall not constitute consent
to, or a waiver of rights with respect to, any event or condition constituting
Good Reason; and


(b)
for Tier 2 Employees, the occurrence of any of the following events within the
two-year period following a Change in Control without the Participant's express
written consent:



 
(1)
the assignment of, or change in, the duties or responsibilities of the
Participant that are not comparable in any adverse respect with the
Participant's duties or responsibilities immediately prior to such Change in
Control, other than a change in the Participant's titles or reporting
relationship;


 
6

--------------------------------------------------------------------------------

 

 
(2)
a reduction in the Participant's Total Remuneration as in effect immediately
prior to such Change in Control or as the same may be increased from time to
time thereafter; or



 
(3)
reassignment of the Participant to a job that is not in the same geographic area
as the Participant's job immediately prior to such Change in Control unless: (x)
there is an agreement by the Participant, confirmed in an offer letter or other
agreement, to reassignment; or (y) the Participant was in a position immediately
prior to the Change in Control where periodic reassignment is standard practice;



 
(4)
the failure of a successor to assume the terms, conditions and obligations of
this Plan in accordance with Section 8.3; or



 
(5)
an amendment or termination of the Plan not permitted pursuant to Section 8.2.



An isolated, insubstantial and inadvertent action taken in good faith and which
is remedied by the Company within seven (7) days after receipt of written notice
thereof given by the Participant shall not constitute Good Reason.  The
Participant's right to terminate employment for Good Reason shall not be
affected by the Participant's incapacities due to mental or physical illness and
the Participant's continued employment shall not constitute consent to, or a
waiver of rights with respect to, any event or condition constituting Good
Reason; and


(c)
for Tier 3 Employees, the occurrence of any of the following events within the
two-year period following a Change in Control without such Participant's express
written consent:



 
(1)
the assignment of duties to the Participant that are materially inconsistent
with the duties of the position held by the Participant immediately prior to
such Change in Control;



 
(2)
a reduction in the Participant's Total Remuneration as in effect immediately
prior to such Change in Control or as the same may be increased from time to
time thereafter;



 
(3)
reassignment of the Participant to a job that is not in the same geographic area
as the Participant's job immediately prior to such Change in Control unless: (x)
there is an agreement by the Participant, confirmed in an offer letter or other
agreement, to reassignment; or (y) the Participant was in a position immediately
prior to the Change in


 
7

--------------------------------------------------------------------------------

 

Control where periodic reassignment is standard practice;


 
(4)
the failure of a successor to assume the terms, conditions and obligations of
this Plan in accordance with Section 8.3; or



 
(5)
an amendment or termination of the Plan not permitted pursuant to Section 8.2.



An isolated, insubstantial and inadvertent action taken in good faith and which
is remedied by the Company within fourteen (14) days after receipt of written
notice thereof given by the Participant shall not constitute Good Reason.  The
Participant's right to terminate employment for Good Reason shall not be
affected by the Participant's incapacities due to mental or physical illness and
the Participant's continued employment shall not constitute consent to, or a
waiver of rights with respect to, any event or condition constituting Good
Reason.


2.13           Kodak


"Kodak" means Eastman Kodak Company.


2.14           Participant


"Participant" means, as applicable, a Tier 1 Employee, a Tier 2 Employee or a
Tier 3 Employee.


2.15           Plan


"Plan" means the Eastman Kodak Company Executive Protection Plan.


2.16           Qualifying Termination


"Qualifying Termination" means for all the Participants: (a) a termination of
the Participant's employment by the Employer other than for Cause, or (b) a
termination of the Participant's employment by such Participant for Good
Reason.. Termination of a Participant's employment on account of the
Participant's death or on account of the Participant's disability, as defined
under the Employer's long-term disability plan, shall not be treated as a
Qualifying Termination.

 
8

--------------------------------------------------------------------------------

 

2.17           Subsidiary


"Subsidiary" means any corporation or other entity in which Kodak has a direct
or indirect ownership interest of more than 50% of the total combined voting
power of the then outstanding securities or interests of such corporation or
other entity entitled to vote generally in the election of directors or in which
Kodak has the right to receive more than 50% of the distribution of profits or
more than 50% of the assets in liquidation or dissolution.


2.18           Tier 1 Employee


"Tier 1 Employee" means an Employee selected by the Committee and named on
Exhibit A.


2.19           Tier 2 Employee


"Tier 2 Employee" means an Employee selected by the Committee and named on
Exhibit B.


2.20           Tier 3 Employee


"Tier 3 Employee" means an Employee selected by the Committee and named on
Exhibit C.


2.21           Total Remuneration


"Total Remuneration" means the aggregate of the Participant's Base Salary,
target annual bonus compensation, target long-term bonus compensation and
benefits and coverage under all Company employee benefit plans.


 
ARTICLE III.  ELIGIBILITY


3.1           In General


All Tier 1, Tier 2 and Tier 3 Employees participate in this Plan.


3.2           Termination Prior to Change In Control


If a Participant ceases to be an Employee prior to a Change in Control, such
Participant shall have no further rights under this Plan; provided, however,
that if (a) such Participant's employment is terminated prior to a Change in
Control for reasons that would have constituted a Qualifying Termination if they
had occurred following a Change in Control; (b) such Participant reasonably
demonstrates that such  

 
9

--------------------------------------------------------------------------------

 

termination (or Good Reason event) was in contemplation of a Change In Control
by a third party who had indicated an intention or taken steps reasonably
calculated to effect a Change in Control; (c) a Change in Control involving such
third party (or a party competing with such third party to effectuate a Change
in Control) does occur, and (d) the Change in Control also qualifies as a
“change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Sections 1.409A-3(a)(5) and 1.409A-3(i)(5) of the Treasury
Regulations, then for purposes of this Plan, the date immediately prior to the
date of such termination of employment or event constituting Good Reason shall
be treated as a Change in Control with respect to such Participant for purposes
of determining the Participant’s entitlement to benefits hereunder. The timing
of payments and benefits to the Participant under Article 4, with respect to a
Participant described in the immediately preceding sentence, will be determined
by treating the date of the actual Change in Control as the Employee's Date of
Termination hereunder.


 
ARTICLE IV.  PAYMENTS UPON TERMINATION OF EMPLOYMENT


4.1           In General


If during the two-year period following a Change in Control the employment of a
Participant shall terminate, by reason of a Qualifying Termination, then the
Company shall provide to such Participant the benefits described in this Article
4.


4.2           Accrued Compensation


To the extent permitted by Section 409A of the Code, within fourteen (14) days
following a Participant's Date of Termination, the Company shall pay to such
Participant a lump-sum cash amount equal to the sum of (1) the Participant's
Base Salary (without regard to any reduction constituting Good Reason) through
the Date of Termination and any bonus awards that have been awarded, but are not
yet payable, (2) any accrued vacation or sick pay, and (3) any other accrued
compensation, in each case to the extent not theretofore paid.


Notwithstanding the foregoing, any payment hereunder that constitutes a benefit
subject to Section 409A of the Code shall be subject to the six-month waiting
period following separation from service that the Company requires for certain
executive employees as a result of Section 409A of the Code (to the extent
applicable to the Participant), and any payment hereunder which is subject to
Section 409A of the Code shall be paid as of its originally scheduled date
rather than in accordance with this Plan unless permitted to be accelerated.  By
way of clarification, a Section 409A benefit may be accelerated pursuant to this
Plan only to the extent that the Change in Control preceding the Participant’s
Date

 
10

--------------------------------------------------------------------------------

 

of Termination qualifies as a “change in the ownership or effective control of
the corporation, or in the ownership of a substantial portion of the assets of
the corporation” within the meaning of Sections 1.409A-3(a)(5) and
1.409A-3(i)(5) of the Treasury Regulations, and only to the extent that the
documents governing such payment do not contain a prohibition on acceleration in
the event of such a change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation.


4.3           Severance


Within fourteen (14) days following the Participant's Date of Termination (or,
if applicable to a given Participant, within fourteen (14) days after the
expiration of the six-month waiting period following separation from service
that the Company requires for certain executive employees as a result of Section
409A of the Code), the Company shall pay to such Participant a lump-sum cash
amount, based upon the Participant's position (without regard to any change in
position following a Change in Control which would constitute Good Reason
hereunder) immediately prior to the Change in Control, equal to:


 
(a)
for a Tier 1 Employee, three (3) times the sum of such Participant's Base Salary
and Bonus Amount;



 
(b)
for a Tier 2 Employee, two (2) times the sum of such Participant's Base Salary
and Bonus Amount; and



 
(c)
for a Tier 3 Employee, the greater of the amounts described in (1) or (2) below:



 
(1)
one (1) times the sum of such Participant's Base Salary and Bonus Amount; or



 
(2)
for all Participants employed by Kodak, the termination allowance payable to
such Participant under the Kodak Employee Protection Plan assuming such
Participant were eligible for benefits under such plan, and for all other
Participants, the termination allowance payable under any plan or program
adopted by the Participant's Employer which is similar in purpose to the Kodak
Employee Protection Plan.



4.4           Continuation of Benefits


For a period commencing on the Date of Termination and continuing for twelve
(12) months thereafter the Company shall continue to provide the Participant and
the Participant's dependents with the same level of coverage under those of the
medical, dental, disability and life insurance plans as shall have been in
effect for such Participant (and dependents) immediately prior to the Date of
Termination and on the

 
11

--------------------------------------------------------------------------------

 

same terms and conditions as in effect immediately prior to the Date of
Termination (or, if more favorable to the Participant, immediately prior to the
Change in Control); except, however, no employee contributions will be required
for such coverages. If the Participant cannot continue to participate in the
plans of Kodak (or the Participant's Employer) providing such benefits, the
Company shall otherwise provide such benefits on the same after-tax basis as if
participation had continued. The twelve (12) month period during which medical
and dental coverage is provided to a Participant under this Section 4.4 will not
be considered part of the "Continuation Period" for purposes of electing any
COBRA continuation coverage.


Any taxable benefits provided in accordance with this Section which are not
exempt from Section 409A of the Code will be provided by the end of the taxable
year following the taxable year in which the Participant incurred (or would have
incurred, but for this Section) the expense or premium payment obligation
covered under this Section, and any caps or limits on benefits which result in
benefits provided in one taxable year reducing those available in another
taxable year will apply only to the extent the expenses in question are medical
expenses permitted to be subject to caps of this kind under the Treasury
Regulations.  Although it is not anticipated that the six-month waiting period
will apply to these benefits in light of available exemptions, the six-month
waiting period will be imposed if required.


4.5           Reduction in Payments


 
(a)
Anything in this Plan to the contrary notwithstanding, in the event it shall be
determined that any payment, award, benefit or distribution (or any acceleration
of any payment, award, benefit or distribution) by the Company (or any of its
affiliated entities) or any entity which effectuates a Change in Control (or any
of its affiliated entities) to or for the benefit of a Participant (whether
pursuant to the terms of this Plan or otherwise) (the "Payments") would be
subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then the Payments shall be reduced to the extent necessary so that no
portion of the Payments is subject to the Excise Tax, but only if (a) the net
amount of all Payments, as so reduced (and after subtracting the net amount of
federal, state and local income and employment taxes on such reduced Payments)
is greater than or equal to (b) the net amount of such Payments without any such
reduction (but after subtracting the net amount of federal, state and local
income and employment taxes on such Payments and the amount of Excise Tax to
which the Participant would be subject in respect of such unreduced
Payments).  The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing the payments under Section 4.3.  For purposes of determining
whether the Payments will be subject to Excise Tax, the Participant shall be
deemed to (i) pay federal income taxes at the highest marginal rates of


 
12

--------------------------------------------------------------------------------

 

federal income taxation for the calendar year in which the Payments are first to
be made, (ii) pay applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Payments are first
to be made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes and (iii) have otherwise
allowable deductions for federal income tax purposes at least equal to those
which could be disallowed because of the inclusion of the Payments in the
Participant's adjusted gross income.


 
(b)
All determinations required to be made under this Section 4.5, including the
assumptions to be utilized in arriving at such determinations, shall be made by
the public accounting firm that is retained by Kodak as of the date immediately
prior to the Change in Control (the "Accounting Firm") which shall provide
detailed supporting calculations both to the Company and the Participant within
fifteen (15) business days of the receipt of notice from the Company or the
Participant that there has been a Payment, or such earlier time as is requested
by the Company (collectively, the "Determination"). In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Participant may appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company and the Company shall enter into any Agreement requested
by the Accounting Firm in connection with the performance of the services
hereunder. In the event the Accounting Firm determines that the Payments shall
be reduced, it shall furnish the Participant with a written opinion to such
effect. The Determination by the Accounting Firm shall be binding upon the
Company and the Participant.



 
(c)
If it is established pursuant to a final determination of a court or an Internal
Revenue Service (the “IRS”) proceeding which has been finally and conclusively
resolved, that Payments have been made to, or provided for the benefit of,
Executive by the Company, which are in excess of the limitations provided in
this Section (referred to hereinafter as an “Excess Payment”), Executive shall
repay the Excess Payment to the Company on demand, together with interest on the
Excess Payment at the applicable federal rate (as defined in Section 1274(d) of
the Code) from the date of Executive’s receipt of such Excess Payment until the
date of such repayment.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the determination, it is possible that
Payments which will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made under this
Section. In the event that it


 
13

--------------------------------------------------------------------------------

 

is determined (i) by the Accounting Firm, the Company (which shall include the
position taken by the Company, or together with its consolidated group, on its
federal income tax return) or the IRS or (ii) pursuant to a determination by a
court, that an Underpayment has occurred, the Company shall pay an amount equal
to such Underpayment to Executive within ten (10) days of such determination
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to Executive until the date of
payment.  Executive shall cooperate, to the extent the Executive’s expenses are
reimbursed by the Company, with any reasonable requests by the Company in
connection with any contests or disputes with the IRS in connection with the
Excise Tax or the determination of the Excess Payment.


4.6           Withholding Taxes


The Company will withhold from all payments due to a Participant (or the
Participant's beneficiary or estate) hereunder all taxes which, by applicable
federal, state, local or other law, Kodak or any Employer is required to
withhold therefrom.


 
ARTICLE V.  FULL SETTLEMENT; NO MITIGATION


5.1           Full Settlement


The Company's obligation to make the payments provided for in this Plan and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Participant or others.


5.2           No Mitigation


In no event shall the Participant be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan and such amounts shall not be reduced
whether or not the Participant obtains other employment.


 
ARTICLE VI.  REIMBURSEMENT OF EXPENSES


The Company shall pay all legal fees and related expenses which a Participant
may reasonably incur in seeking to obtain or enforce any payment, benefit or
right provided by this Plan after a Change in Control, including any such fees
and expenses incurred in seeking

 
14

--------------------------------------------------------------------------------

 

advice with respect to the amount provided in by Section 4.5; provided, however,
the Participant shall be required to repay any such amounts to the Company to
the extent that a court of competent jurisdiction issues a final and
non-appealable order setting forth the determination that the position taken by
the Participant was frivolous or advanced in bad faith.  Such fees shall be paid
by the Company as soon as administratively practicable after the Participant
submits reasonably acceptable documentation that such fees have been incurred,
and in any event no later than the end of the Participant’s taxable year
following the taxable year in which such fees were incurred.    All fees
eligible to be reimbursed under this Article must be incurred during the
Participant’s lifetime or relate to a claim filed no later than one year after
the Participant’s death.




 
ARTICLE VII.  ADMINISTRATION


The Plan shall be administered by the Committee. Consistent with the
requirements of ERISA and the regulations thereunder of the Department of Labor,
the Committee shall provide adequate written notice to any Participant whose
claim for benefits under Article 4 has been denied, setting forth specific
reasons for such denial, written in a manner calculated to be understood by such
Participant, and affording such Participant a full and fair review of the
decision denying the claim.


 
ARTICLE VIII.  MISCELLANEOUS


8.1           Participating Employers


Each Subsidiary set forth on Exhibit E hereto shall be deemed to be an Employer
and the provisions of this Plan shall be fully applicable to the Tier 2 and Tier
3 Employees of such Subsidiary.


8.2           Termination or Amendment of Plan


The Committee may amend or terminate this Plan at any time prior to a Change in
Control; provided, however, that except as provided in Section 8.6 and except to
the extent that Kodak’s counsel, accountants or auditors identify such amendment
or termination as necessary to bring the Plan into compliance with applicable
law and/or avoid the imposition of penalties (including adverse tax consequences
other than those addressed under Section 4.5) on Participants, no such action
which would adversely affect the rights or potential rights of Participants
shall be effective if taken during the twelve (12) month period prior to a
Change in Control. In no event may the Plan be amended or
terminated within the 24-month period following a Change In Control, except to
the extent Kodak’s counsel, accountants or auditors identify such amendment or
termination as necessary to being the Plan into compliance with applicable law
and/or avoid the imposition of penalties

 
15

--------------------------------------------------------------------------------

 

(including adverse tax consequences other than those addressed under Section
4.5) on Participants.


8.3           Successors


 
(a)
This Plan shall not be terminated by any merger, consolidation, share exchange
or similar event involving Kodak whether or not Kodak is the surviving or
resulting entity. In the event of any merger, consolidation, share exchange or
similar event, the provisions of this Plan shall be binding upon the surviving
or resulting corporation or the person or entity to which such assets are
transferred.



 
(b)
This Plan shall inure to the benefit of and be enforceable by each Participant's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If a Participant shall die while any
amounts are payable to the Participant hereunder (including any payments which
may be owed under Article 4), all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to such person
or persons appointed in writing by the Participant to receive such amounts or,
if no person is so appointed, to such Participant's estate.



8.4           Governing Law; Validity


The interpretation, construction and performance of this Plan, unless pre-empted
by the Employee Retirement Income Act of 1974, as amended ("ERISA"), shall be
governed by and construed and enforced in accordance with the laws of the State
of New York without regard to the principle of conflicts of laws. The invalidity
or unenforceability of any provision of this Plan shall not affect the validity
or enforceability of any other provision of this Plan, which other provisions
shall remain in full force and effect.


8.5           Funding


Neither Kodak nor any Employer shall be required to fund or otherwise segregate
assets to be used for the payment of any benefits under the Plan. The Company
shall make such payments only out of its general corporate funds, and therefore
its obligation to make such payments shall be subject to any claims of its other
creditors having priority as to its assets.

 
16

--------------------------------------------------------------------------------

 

8.6           Pooling of Interests


Notwithstanding anything contained herein to the contrary, if any provision of
this Plan would, in the opinion of the Committee, cause any business combination
approved by the Board to be ineligible for pooling-of-interests accounting
treatment, the Committee may amend such provision in a manner to make such
treatment available or terminate the Plan.


8.7           Other Severance Benefits


Any amounts payable to any Participant on account of the Participant's
termination of employment pursuant to (a) any other plan, policy or program of,
or agreement with, Kodak or another Employer (including, without limitation, the
Kodak Employee Protection Plan) or (b) any statute or governmental regulation
shall be offset against any payments made to such Participant pursuant to this
Plan to the extent necessary to avoid the duplication of benefits.  With respect
to benefits paid by Kodak or another Employer (or a plan sponsored by Kodak or
another Employer) rather than paid by a government agency, benefits will be paid
first under the Plan, with benefits under the other plans, policies, programs or
agreements reduced or eliminated as necessary to prevent duplication, unless
Section 409A requires that benefits be paid first under another plan, in which
case benefits under this Plan shall be reduced accordingly.  For this purpose,
the Plan will take into account rules permitting alternate times and forms of
payment within two years following a “change in the ownership or effective
control of the corporation, or in the ownership of a substantial portion of the
assets of the corporation” within the meaning of Sections 1.409A-3(a)(5) and
1.409A-3(i)(5) of the Treasury Regulations to the extent such rules are
applicable.  Benefits paid by a government agency will be considered to be paid
before benefits offered under this Plan or any other plan, policy or program of,
or agreement with, Kodak or another Employer, unless otherwise required by law,
and benefits paid under this Plan will be reduced accordingly.

 
17

--------------------------------------------------------------------------------

 

Exhibit A


List of Tier 1 Employees


CEO, President, Executive Vice President(s), Senior Vice Presidents and direct
reports to CEO



 
18

--------------------------------------------------------------------------------

 

Exhibit B


List of Tier 2 Employees


All other corporate officers

 
19

--------------------------------------------------------------------------------

 

Exhibit C


List of Tier 3 Employees


Up to all other worldwide employees in wage grade 48 or above

 
20

--------------------------------------------------------------------------------

 

Exhibit D


 
[Intentionally Omitted]




 
21

--------------------------------------------------------------------------------

 



Exhibit E


 
[Intentionally Omitted]




 
22

--------------------------------------------------------------------------------

 
